DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) have canceled claims 1-19 of the present application and have added new claims 20-40 with the amended filed on April 13, 2022, therefore, Examiner will not consider the claims 1-19 any further.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,163,623. Although the claims at issue are not identical, they are not patentably distinct from each other because in claim 20 of the present application, all the limitations pertains to “A processor comprising: a plurality of cores, each of the plurality of cores including a corresponding cache” are fully disclosed in claim 1, col. 15, lines 42-45 of the stated Patent, the limitations pertains to “a shared cache to be shared by the plurality of cores” are fully disclosed in claim 1, col. 15, line 46 of the stated Patent, the limitations pertains to “a plurality of sets of registers, including a different set of registers corresponding to each of the plurality of cores, the plurality of sets of registers to store data associated with detected errors, each of the plurality of sets of registers including a timestamp register” are fully disclosed in claim 1, col. 15, lines 48-56 of the stated Patent, the limitations pertains to “wherein the processor, when an error is detected in a core of the plurality of cores, is to: store data in a set of registers corresponding to the core to indicate the error” are fully disclosed in claim 1, col. 15, lines 57-61 of the stated Patent, the limitations pertains to “and store a timestamp in a timestamp register of the set of registers corresponding to the core, the timestamp to indicate a time of detection of the error by the core” are fully disclosed in claim 1, col. 15, lines 62-65 of the stated Patent.
Regarding claim 21 of the present application, all the limitations in the claim are fully disclosed in claim 6 of the stated Patent.
Regarding claim 22 of the present application, all the limitations in the claim are fully disclosed in claim 1, col. 15, lines 55, 59-61 of the stated Patent.
Regarding claim 23 of the present application, all the limitations in the claim are fully disclosed in claim 2 of the stated Patent.
Regarding claim 25 of the present application, all the limitations in the claim are fully disclosed in claim 1, col. 15, lines 51-56 of the stated Patent.
Regarding claim 28 of the present application, all the limitations in the claim are fully disclosed in claim 8 as limitations pertains to “ A system comprising: a processor comprising: a plurality of cores, each of the plurality of cores including a corresponding cache” col. 16, lines 20-24, the limitations pertains to “a shared cache to be shared by the plurality of cores” disclosed in col. 16, lines 25-26, the limitations pertains to “a plurality of sets of registers, including a different set of registers corresponding to each of the plurality of cores, the plurality of sets of registers to store data associated with detected errors, each of the plurality of sets of registers including a timestamp register” disclosed in col. 16, lines 27-31, the limitations pertains to “wherein the processor, when an error is detected in a core of the plurality of cores, is to: store data in a set of registers corresponding to the core to indicate the error; and store a timestamp in a timestamp register of the set of registers corresponding to the core, the timestamp to indicate a time of detection of the error by the core; and a system memory coupled to the processor” disclosed in col. 16, lines 36-44.
Regarding claim 29 of the present application, all the limitations in the claim are fully disclosed in claims 15 & 13 of the stated Patent.
Regarding claim 30 of the present application, all the limitations in the claim are fully disclosed in claims 16 & 8 of the stated Patent.
Regarding claim 31 of the present application, all the limitations in the claim are fully disclosed in claim 9 of the stated Patent.
Regarding claim 33 of the present application, all the limitations in the claim are fully disclosed in claims 8 & 9 of the stated Patent.
Regarding claim 36 of the present application, all the limitations in the claim are fully disclosed in claim 17 of the stated Patent.
Regarding claim 37 of the present application, the limitations pertains to “A method comprising: processing data with a plurality of cores” are fully disclosed in claim 19, col. 17, lines 10-12 of the stated Patent, the limitations pertains to “storing data associated with detected errors in a plurality of sets of registers, each of the sets of registers corresponding to a different one of the plurality of cores, each of the plurality of sets of registers including a timestamp register” are fully disclosed in claim 19, col. 17, lines 20-24 to col. 18, lines 1-4 of the stated Patent.
Regarding claim 39 of the present application, the limitations pertains to “storing data in a status register of the set of registers corresponding to the core to indicate whether the error was corrected” are fully disclosed in claim 19, col. 17, lines 23-24 of the stated Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 7,533,300 to Marisetty et al., relates to a processor core, a hardware functional block, an error handler in the semiconductor package, the error handler is configurable to route error data from the hardware functional block to at least one of a first error log or a second error log and to route error signals from the hardware functional block to at least one of an operating system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/                                                           Primary Examiner, Art Unit 2114